Citation Nr: 1534826	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  14-38 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable disability rating for dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty from November 1960 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The claim has since been transferred to the New York RO.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected dermatitis is of greater severity than the current noncompensable disability rating contemplates.  Specifically, he states that the condition sometimes increases in severity, covering 10-15 percent of his exposed skin.  See Notice of disagreement, June 2013.

In this regard, the Board notes the decision of the Court of Appeals for Veterans Claims (Court) in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which concerned the evaluation of a service-connected disorder that fluctuated in its degree of disability, specifically, a skin disorder that had "active and inactive stages," or was subject to remission and recurrence.  The Court remanded that case for VA to schedule the veteran for an examination during an "active" stage or during an outbreak of the skin disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").  Review of the Veteran's VA treatment records shows that, during an August 2014 evaluation at the VA dermatology clinic, his rash was noted to be on his scalp, face and bilateral forearms; the clinician noted that the condition "comes and goes."  Accordingly, the Board concludes that the frequency and duration of the Veteran's claimed disorder must be addressed, and such should be evaluated, if possible, at a time when it is most disabling.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records for treatment of the Veteran's dermatitis since April 2015 and associate with the e-folder.  Any negative reply should be included in the claims folder.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination with an individual with the proper expertise to determine the current severity of any diagnosed skin disease.  TO THE EXTENT POSSIBLE, THE EXAMINATION SHOULD BE SCHEDULED DURING AN ERUPTION OR EXACERBATION OF HIS SKIN DISORDER TO GIVE THE BEST INDICATION OF THE CONDITION AT ITS WORST.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of symptoms and note that, in addition to the claims folder, the Veteran's statements have been taken into consideration.  

(a) All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Color photographs should be taken, if appropriate.  All signs and symptoms necessary for rating the skin condition under the current rating criteria should be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected, as well as the frequency and duration of the outbreaks.  If the appellant is not experiencing an outbreak at the time of the examination, the examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed area(s) that COULD BE AFFECTED during an eruption or exacerbation.  The examiner should also note whether the Veteran has received constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during that past twelve-month period.  In addition, the examiner should discuss the effect, if any, that the Veteran's skin disorder has on his occupational activities and activities of daily life.   ANY AND ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE RATIONALE.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




